EXHIBIT 10.1

 

LOGO [g107679img01.jpg]  

 

[Unofficial English Translation of French Language Original]

  

 

December 15, 2015

 

 

 

Mr. Jocelin Dumas, Deputy Minister

Ministry of Economic Development, Innovation and Export Trade

710 Place D’Youville, 6th Floor

Québec, Quebec G1R 4Y4

 

 

 

Re: Agreement Concerning the Pulp and Paper Operations of Abitibibow Canada in
Quebec dated September 13, 2010 between Resolute FP Canada Inc. (“Resolute FP
Canada”) and the Minister of Economic Development, Innovation and Export Trade
(the “Government”) (as amended and attached as Schedule A, “Economic Agreement”)

 

Dear Mr. Dumas:

The purpose of this letter (the “Letter Agreement”) is to agree on the
obligations under the Economic Agreement that shall continue to apply to
Resolute FP Canada and the Government after December 9, 2015. It takes into
account the following:

●  

the Economic Agreement binding the parties expired on December 9, 2015 and
stipulated (Section 2.2) that the parties would re-evaluate, after the initial
five-year term, the undertakings set out therein in light of Resolute FP
Canada’s situation, the conditions affecting the pulp and paper industry as a
whole and the solvency of the pension plans;

●  

Resolute FP Canada wishes to analyze Bill 57 passed by the National Assembly on
November 26, 2015 and its pending regulations in order to determine whether it
is appropriate for it to withdraw from the application of the Regulation
respecting supplemental pension plans affected by the arrangement regarding
AbitibiBowater Inc. under the Companies’ Creditors Arrangement Act (CQLR, c
R-15.1, r 6.1) (the “Special Regulation”) currently applicable to several of its
pension plans;

●  

the publication of the regulations related to Bill 57 initially scheduled for
before December 31, 2015 could now be delayed until 2016;

 

P a g e  1 | 3



--------------------------------------------------------------------------------

LOGO [g107679img02.jpg]

 

●  

in view of the foregoing, Resolute FP Canada and the Government wish to agree on
the undertakings applicable to Resolute FP Canada during such period of
evaluation by Resolute FP Canada of the pending legislative and regulatory
provisions.

Consequently, the parties to this Letter Agreement agree to the following:

 

1.

Undertakings. Resolute FP Canada and the Government agree to renew for the term
provided for herein all of the undertakings set out in Section 1 of the Economic
Agreement, other than (a) the monetary undertakings set out in its Sections
1.3.2 to 1.4.6, which undertakings have been complied with in full during its
initial term, and (b) the undertaking set out in Section 1.1.1.

 

2.

Term.  This Letter Agreement shall take effect on December 9, 2015 and shall
continue to be in effect as long as the Special Regulation shall be applicable
and shall continue to be a source of relief for Resolute FP Canada’s registered
pension plans in Quebec. Should Resolute FP Canada withdraw from the application
of the Special Regulation with effect on a date preceding such withdrawal, the
Letter Agreement and the undertakings of Resolute FP Canada set forth therein
would also be deemed to be terminated retroactively.

 

3.

Re-evaluation. Either party may request a re-evaluation of the undertakings set
forth in this Letter Agreement if Resolute FP Canada decides not to or finds
itself unable to withdraw from the application of the Special Regulation
effective on January 1, 2016, with all such re-evaluation to be carried out in
light of Resolute FP Canada’s situation, the conditions affecting the pulp and
paper industry as a whole and the solvency of the pension plans. This option to
request a re-evaluation is confirmed considering that a re-evaluation provided
for in Section 2.2. of the Economic Agreement was not carried out prior to the
coming into effect of this Letter Agreement.

 

P a g e  2 | 3



--------------------------------------------------------------------------------

LOGO [g107679img02.jpg]

 

4.

Other provisions. Sections 3 (Assignment), 4 (Notice) and 5 (General provisions)
of the Economic Agreement form part of this Letter Agreement, it being
understood that Resolute FP Canada’s address has changed to 111 Duke Street,
Suite 5000, Montréal, Quebec, H3C 2M1.

 

Kindly confirm your acceptance of the terms and conditions of this Letter
Agreement by signing in the space indicate.

 

Sincerely yours, RESOLUTE FP CANADA INC. By: /s/ Richard Garneau                
Name: Richard Garneau Title: President and Chief Executive Officer By: /s/
Pierre Laberge                     Name: Pierre Laberge
Title: Senior Vice-President, Human Resources ACCEPTED On this 18th day of
December 2015

MINISTRY OF ECONOMIC DEVELOPMENT, INNOVATION AND EXPORT TRADE

 

By: /s/Jocelin Dumas                     Name: Jocelin Dumas Title:    Deputy
Minister

[Schedule A - Agreement Concerning the Pulp and Paper Operations of Abitibibow
Canada in Quebec - previously filed as Exhibit 10.33 to the Company’s Annual
Report on Form 10-K for the year ended December 31, 2010]

 

P a g e  3 | 3